Exhibit 10.4
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 27th  day of
February, 2012, between Gallery Management Holding Corp., a Colorado corporation
(the “Company”), and Kyle Estes (“Employee”).
 
In consideration of the promises and covenants set forth below, the parties
hereto agree as follows:
 
1. Employment.
 
The Company hereby agrees to employ Employee, and Employee hereby agrees to
accept such employment with the Company, on the terms and conditions set forth
herein.
 
2. Term.
 
The employment of Employee by the Company as provided in this Agreement will
commence as of February 27, 2012 or such other date as the parties agree (the
“Start Date”), and end on the date that is two (2) years later, unless further
extended or sooner terminated as hereinafter provided.  On the second
anniversary of the Start Date, and such date of each year thereafter (each an
“Extension Date”), the term of Employee’s employment hereunder shall
automatically be extended for one additional year unless, prior to such
Extension Date, either party delivers written notice to the other party that the
term of Employee’s employment hereunder will not be extended or that Employee’s
employment is otherwise terminated pursuant to the terms of this Agreement.
 
3. Position and Duties.
 
Employee shall serve as a Project Manager or such other position or positions as
may be agreed upon by Employee and the Board of Directors of the
Company.  Employee shall at all times perform his duties and obligations
faithfully and diligently and shall devote his business time, attention and
efforts to the business of the Company.  Employee shall industriously perform
his duties under the supervision of and report to the Chief Executive Officer or
such other officer of the Company as he may be directed and shall accept and
comply with all reasonable directions from and all reasonable written policies
established from time to time by the Company.
 
4. Compensation and Related Matters.
 
(a) Salary.  During the term of Employee’s employment hereunder, the Company
shall pay to Employee an annual base salary of $135,000, payable in accordance
with the Company’s customary payroll practices, commencing as of January 1,
2012.  Annual base salary will be increased (but not decreased) from time to
time as the Board of Directors may determine.

 
Exhibit 10.4 -- Page 1

--------------------------------------------------------------------------------

 


 
(b) Stock Purchase Right and Options.  The Company shall grant to Employee the
right to purchase 500,000 shares of restricted common stock at a purchase price
of $0.001 per share, which shares shall immediately vest.  Additionally, upon
the effective date of the Company’s 2012 Stock Incentive Plan (the “Plan”), the
Company shall grant to Employee options to purchase 500,000 shares of Company
Common Stock which options shall be subject to the terms of the Plan and the
related Stock Option Agreement (as such term is defined in the Plan).  The
options shall vest and become exercisable on the first anniversary of this
Agreement, so long as Employee is an employee of the Company on such vesting
date, subject to the other provisions of this Agreement.
 
(c) Vacations.  During the term of Employee’s employment hereunder, Employee
shall be entitled to such vacation, and to compensation with respect to earned
but unused vacation days, determined in accordance with the Company’s vacation
policy.
 
(d) Expenses.  During the term of Employee’s employment hereunder, Employee
shall be entitled to receive reimbursement for all reasonable out-of-pocket
travel and other expenses (excluding ordinary commuting expenses) incurred by
Employee in performing Employee’s services hereunder, provided that Employee
furnishes to the Company adequate documentary evidence for the substantiation of
such expenditures and Employee otherwise complies with Company policies with
respect to expense reimbursement.
 
(e) Bonuses.  Employee shall be entitled to receive a bonus of $15,000 on the
first anniversary date of this Agreement so long as Employee remains employed as
of such date. The Board of Directors may, from time to time, establish cash and
stock bonus plans or arrangements.  Employee shall be entitled to participate in
such plans or arrangements in the sole discretion of the Board of Directors.
 
(f) Benefits.  If the Company provides its employees generally with health and
medical insurance, disability insurance, director and officer insurance, or any
other benefits and advantages, then Employee shall be entitled to the same
insurance, benefits and advantages.
 
5. Termination.
 
(a) Termination for Cause.
 
(1)           The Company may at any time upon notice to Employee terminate this
Agreement and Employee’s employment hereunder for “Cause” pursuant to the
provisions of this Section 5(a).
 
For purposes of this Agreement, the Company shall have “Cause” to terminate
Employee’s employment hereunder upon thirty (30) days written notice, and
Employee’s failure to cure, any of the following:

 
Exhibit 10.4 -- Page 2

--------------------------------------------------------------------------------

 


 
(A) Employee’s material breach of any provision or covenant of this Agreement,
provided that Employee first shall have received prior written notice from the
Board of Directors expressly addressed to Employee stating with specificity the
nature of such material breach and affording Employee a reasonable opportunity,
as soon as reasonably practicable, but in no event more than thirty (30) days,
to initiate appropriate action to cure the material breach complained of; or
 
(B) Employee’s material failure or refusal to perform Employee’s duties as
determined by the CEO or the Board of Directors, provided that Employee first
shall have received prior written notice expressly addressed to Employee stating
with specificity the nature of such material failure or refusal and affording
Employee a reasonable opportunity, as soon as reasonably practicable, but in no
event more than thirty (30) days, to initiate appropriate action to correct the
acts or omissions complained of; or
 
(C) Employee’s material breach of any provision or covenant of the Proprietary
Information and Invention Assignment Agreement referred to in Section 6 and
attached hereto as Exhibit B; or
 
(D) Employee’s conviction of, admission of guilt to or plea of nolo contendre or
similar plea (which, through lapse of time or otherwise, is not subject to
appeal) with respect to any felony or any other crime involving moral turpitude;
or
 
(E) Employee’s conviction of, admission of guilt to or plea of nolo contendre or
similar plea (which, through lapse of time or otherwise, is not subject to
appeal) with respect to any crime or offense of theft, embezzlement, fraud,
misappropriation of funds or other act of dishonesty by Employee involving money
or other property of the Company or any Subsidiary or Affiliate committed after
the date of this Agreement; or
 
(F) Any act by Employee in violation of Section 6 or any disclosure by Employee
in violation of Section 7; or
 
(G) Employee’s engagement in any transaction involving a material conflict of
interest that was not disclosed to and approved by the Chief Executive Officer
or the Board of Directors; or
 
(H) An intentional misrepresentation by the Employee that is likely to have a
material adverse impact on the business operations or financial or other
condition of the Company; or
 
(I) Unless otherwise approved by the CEO or the Board of Directors, the securing
by Employee of any personal profit in connection with the Company’s business
except as contemplated by this Agreement; or

 
Exhibit 10.4 -- Page 3

--------------------------------------------------------------------------------

 


 
(J) Employee’s use of alcohol, which use interferes with the performance of
Employee’s duties under this Agreement, or Employee’s use of illegal narcotics;
or
 
(K) Employee’s violation of any Company policy, including any Company policy
relating to discrimination or harassment; or
 
(L) Employee’s engagement in any violation of law in Employee’s capacity as an
employee of the Company or any breach by Employee of Employee’s duty of loyalty
to the Company.
 
(2) If this Agreement is terminated by the Company for Cause pursuant to this
Section 5(a), the Company shall have no further obligation or liability to
Employee, except that Employee shall be entitled to receive only (i) Employee’s
salary as set forth in Section 4(a) which has been earned up to the Date of
Termination, (ii) compensation for any accrued and unused vacation up to the
Date of Termination, (iii) reimbursement pursuant to Section 4(c) for business
expenses incurred up to the Date of Termination, and (iv) any other payments or
benefits required by law (collectively, the “Minimum Payments”).  Upon any
termination for Cause, all vesting of any restricted stock, options or other
equity awards shall immediately cease.
 
(b) Death.
 
(1) This Agreement and Employee’s employment hereunder shall terminate
automatically upon Employee’s death.
 
(2) If this Agreement is terminated because of Employee’s death pursuant to this
Section 5(b), the Company shall have no further obligation or liability to
Employee, except that Employee or his estate shall be entitled to receive only
the Minimum Payments. Upon Employee’s death, all vesting of any restricted
stock, options or other equity awards shall immediately cease.
 
(c) Disability.
 
(1) If Employee becomes disabled during Employee’s employment hereunder, this
Agreement and Employee’s employment hereunder shall terminate on the date of
determination by the Board of Directors of the Company of such disability. As
used herein, “disability” shall mean any condition that renders Employee
incapable of performing substantially all of his managerial and executive
services hereunder for ninety (90) days or more in the aggregate during any
calendar year, and which at any time after such ninety (90) days the Company’s
Board of Directors shall determine continues to render Employee incapable of
performing his managerial and executive services hereunder.
 
 
Exhibit 10.4 -- Page 4

--------------------------------------------------------------------------------

 


 
(2) If this Agreement is terminated because of Employee’s disability pursuant to
this Section 5(c), the Company shall have no further obligation or liability to
Employee, except that Employee shall be entitled to receive only (i) the Minimum
Payments, and (ii) a severance payment of six (6) months of Employee’s then
current salary as set forth in Section 4(a) payable in a lump sum within thirty
(30) days after the Date of Termination or as otherwise mutually agreed to by
the parties.  Upon any termination for disability, all vesting of any restricted
stock, options or other equity awards shall immediately cease.
 
(d) Termination Other Than for Cause, Death or Disability.
 
(1) The Company shall, for any reason, be entitled to terminate this Agreement
and Employee’s employment hereunder at any time without Cause and other than on
account of Employee’s death or disability pursuant to this Section 5(d).
 
(2) If this Agreement is terminated by the Company pursuant to this Section
5(d), the Company shall have no further obligation or liability to Employee,
except that Employee shall be entitled to receive only (i) the Minimum Payments,
and (ii) a severance payment of six (6) months of Employee’s then current salary
as set forth in Section 4(a) payable in a lump sum within thirty (30) days after
the Date of Termination or as otherwise mutually agreed to by the parties.  Upon
any termination under this Section 5(d), all restricted shares, options and
other equity awards subject to any vesting restrictions shall immediately vest
and become exercisable.
 
(e) Termination of Employment Following a Change of Control.  If within one year
following a “Change of Control of the Company” (i) Employee terminates his
employment for Good Reason, (ii) the Company terminates Employee’s employment
other than for Cause, death or disability, or (iii) the Company delivers notice
to Employee that it is not extending the term of Employee’s employment pursuant
to Section 2 of this Agreement for one year, then the Company shall be obligated
to pay to Employee or Employee’s estate the payments and benefits provided in
Subsection 5(d)(2) above.
 
For purposes of this Agreement, “Good Reason” means and shall exist if, without
Employee’s express written consent, (i) the Company substantially reduces
Employee’s salary or other fixed compensation or (ii) the Company breaches any
material term of this Agreement and fails to cure such breach within thirty (30)
days after receipt of written notice from Employee.
 
For purposes of this Agreement, a “Change of Control” of the Company shall be
deemed to have occurred if:
 
(1)           the members or Board of Directors of the Company approve a
definitive agreement to sell, transfer, or otherwise dispose of all or
substantially all of the Company’s assets and properties; or

 
Exhibit 10.4 -- Page 5

--------------------------------------------------------------------------------

 


 
(2)           any “person” (as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;
provided, however, that the following shall not constitute a “Change in Control”
of the Company:
 
 
(A)
any acquisition directly from the Company (excluding any acquisition resulting
from the exercise of a conversion or exchange privilege in respect of
outstanding convertible or exchangeable securities); or

 
 
(B)
any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 
 
(3)
the members of the Company approve the dissolution or liquidation of the
Company; or

 
 
(4)
the member of the Company approve a definitive agreement to merge or consolidate
the Company with or into another entity or entities or to otherwise reorganize
the Company, the result of which merger, consolidation or reorganization is that
less than 50% of the outstanding voting securities of the surviving, resulting
or acquiring entity are, or are to be, owned by holders of the Company’s
membership interests immediately prior to the merger.

 
Upon any termination following a Change in Control or for Good Reason under this
Section, all shares of restricted stock, options and other equity awards subject
to vesting shall immediately vest and shall become exercisable, if applicable.
 
(f) Resignation.  Employee may resign and terminate this Agreement at any time,
in writing or verbally to any executive officer of the Company without “Good
Reason.”  Upon any resignation, the Company shall have no further obligation or
liability to Employee, except that Employee shall be entitled to receive the
Minimum Payment.
 
(g) Notice of Termination.  Any termination of Employee’s employment by the
Company or by Employee (other than termination pursuant to Section 5(b) above or
a resignation by Employee under Section 5(f) above) shall be communicated by a
written Notice of Termination to the other party hereto.
 
For purposes of this Agreement, a “Notice of Termination” means a notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth the circumstances which provide a basis for termination of
Employee’s employment under the provisions so indicated, and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
termination date of this Agreement (which date shall not be more than thirty
(30) days after the giving of such notice).

 
Exhibit 10.4 -- Page 6

--------------------------------------------------------------------------------

 
 
 
(h) Date of Termination.  “Date of Termination” shall mean the date of death,
the date of the determination of a disability, or the date of receipt of the
Notice of Termination or the date specified therein, as the case may be.
 
(i) Release and Waiver.  Payments to the Employee under this Section 5 are
contingent upon the Executive’s execution of a release and waiver substantially
in the form of Exhibit A hereto.
 
6. Covenants.


(a) Noncompetition.  During the Term and for a period of two (2) years following
the date of termination regardless of the reason (such period following the
Term, the “Restricted Period”), the Employee shall not engage in Competition, as
defined below, with the Company; provided, that it shall not be a violation of
this Section 6 for the Employee to become the registered or beneficial owner of
up to five percent (5%) of any class of the capital stock of a corporation
registered under the Securities Exchange Act of 1934, as amended, provided that
the Employee does not actively participate in the business of such corporation
until such time as this covenant expires.
 
For purposes of this Agreement, “Competition” by the Employee means the
Employee’s engaging in, or otherwise directly or indirectly being employed by or
acting as a consultant or lender to, or being a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permitting his
name to be used in connection with the activities of any other business or
organization which competes, directly or indirectly, with the business of the
Company as the same shall be constituted at any time during the Term.


(b) Solicitation of Employees
 
.  During the Restricted Period, the Employee agrees that he will not, directly
or indirectly, for his benefit or for the benefit of any other person, firm or
entity, do any of the following:


(1) solicit from any customer doing business with the Company as of the date of
termination that is known to Employee, business of the same or of a similar
nature to the business of the Company with such customer;
 
(2) solicit from any potential customer of the Company that is known to the
Employee business of the same or of a similar nature to that which has been the
subject of a known written or oral bid, offer or proposal by the Company, or of
substantial preparation with a view to making such a bid, proposal or offer,
within six (6) months prior to such Date of Termination;
 
(3) solicit the employment or services of any person who was known to be
employed by or was a known consultant to the Company upon the Date of
Termination, or within six (6) months prior thereto; or
 
(4) otherwise knowingly interfere with the business or accounts of the Company.
 
 
Exhibit 10.4 -- Page 7

--------------------------------------------------------------------------------

 


 
The Employee and the Company agree and acknowledge that the Company has a
substantial and legitimate interest in protecting the Company’s Confidential
Information and goodwill. The Employee and the Company further agree and
acknowledge that the provisions of this Section 6 are reasonably necessary to
protect the Company’s legitimate business interests and are designed to protect
the Company’s Confidential Information and goodwill.
     
The Employee agrees that the scope of the restrictions as to time, geographic
area, and scope of activity in this Section 6 are reasonably necessary for the
protection of the Company’s legitimate business interests and are not oppressive
or injurious to the public interest. The Employee agrees that in the event of a
breach or threatened breach of any of the provisions of this Section 6 the
Company shall be entitled to injunctive relief against the Employee’s activities
to the extent allowed by law, and the Employee waives any requirement for the
posting of any bond by the Company in connection with such action. The Employee
further agrees that any breach or threatened breach of any of the provisions of
Section 6 would cause injury to the Company for which monetary damages alone
would not be a sufficient remedy.


(c) Enforceability
 
. The covenants set forth in Section 6(a) and 6(b) shall be construed as an
agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Employee against the Company or
against any of its Subsidiaries or Affiliates, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of any of such covenants. Employee expressly waives any right to assert
inadequacy of consideration as a defense to enforcement of any of the provisions
of this Section 6. Employee and the Company hereby acknowledge that it is the
desire and intent of Employee and the Company, and Employee and the Company
hereby agree, that the terms and provisions of this Section 6 shall be enforced
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought.
 
(d) Publicity. The Employee agrees that the Company may use, and hereby grants
the Company the nonexclusive and worldwide right to use, the Employee’s name,
picture, likeness, photograph, signature or any other attribute of the
Employee’s persona (all of such attributes are hereafter collectively referred
to as “Persona”) in any media for any advertising, publicity or other purpose at
any time, either during or subsequent to his employment by the Company. The
Employee agrees that such use of his Persona will not result in any invasion or
violation of any privacy or property rights the Employee may have; and the
Employee agrees that he will receive no additional compensation for the use of
his Persona. The Employee further agrees that any negatives, prints or other
material for printing or reproduction purposes prepared in connection with the
use of his Persona by the Company shall be and are the sole property of the
Company.
 
 
Exhibit 10.4 -- Page 8

--------------------------------------------------------------------------------

 


 
7. Confidentiality.
 
(a) Covenants
 
. Employee acknowledges and agrees that Employee has been and will continue to
be entrusted with trade secrets and proprietary information regarding Inventions
(as defined in the Proprietary Information and Invention Assignment Agreement
attached hereto as Exhibit B), the products, processes, know-how, designs,
formulas, marketing techniques and future business plans, customer lists and
information concerning the identity, needs and desires of actual and potential
customers of the Company, its Subsidiaries or its Affiliates, competitive
analyses, pricing policies, the substance of agreements with customers and
others, marketing or concession arrangements, servicing and training programs
and arrangements, developmental or experimental work, improvements, inventions,
formulas, ideas, designs, computer programs, data bases, other original works of
authorship, financial information or other subject matter pertaining to any
business of the Company or any of its Subsidiaries, Affiliates, consultants or
licensees and all documents embodying such confidential information
(collectively, “Confidential Information”), all of which derives significant
economic value from not being generally known by others outside the Company. In
connection with the foregoing, Employee specifically acknowledges (a) that the
customer lists of the Company are confidential and not readily known by the
Company’s competitors, (b) that such customers are particularly important to the
Company’s business, (c) that business relationships between such customers and
the Company normally would continue unless interfered with and (d) that
solicitation of such customers by Employee, following termination of Employee’s
employment under this Agreement, would cause injury to the Company’s business.
 
During the Term and thereafter during the Restricted Period, except for the sole
benefit of the Company or with the express written consent of the Board of
Directors, Employee shall not at any time, directly or indirectly, disclose to
or permit to be known by any person, firm, corporation or other form of entity
any Confidential Information acquired by Employee during the course of or as an
incident to Employee’s employment under this Agreement, or as a result of
Employee’s association with the Company or any of its Subsidiaries or
Affiliates, whether or not relating to the Company or any of its Subsidiaries or
Affiliates, the directors of the Company or its Subsidiaries or Affiliates, or
any corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including the business affairs of each of the foregoing,
except as required by law to be disclosed (in which case Employee first shall
give the Company written notice of such requirement reasonably in advance of
such anticipated required disclosure and shall assist the Company in obtaining a
protective order or confidential treatment to the extent requested by the
Company). Notwithstanding any of the foregoing, for purposes of this Agreement,
the term “Confidential Information” shall not include any information that was
in the public domain at the time of disclosure to Employee or that comes
lawfully into the public domain without breach of this Agreement.

 
Exhibit 10.4 -- Page 9

--------------------------------------------------------------------------------

 


 
(b) Enforceability
 
. The covenants set forth in Section 7 shall be construed as an agreement
independent of any other provision of this Agreement, and the existence of any
claim or cause of action of Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any of such covenants. Employee expressly waives any right to
assert inadequacy of consideration as a defense to enforcement of any of the
provisions of this Section 7. Employee and the Company hereby acknowledge that
it is the desire and intent of Employee and the Company, and Employee and the
Company hereby agree, that the terms and provisions of this Section 7 shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.
 
Proprietary Information and Invention Assignment Agreement
 
. As a material inducement to the Company to execute and deliver to Employee
this Agreement, and as a condition to the enforceability of this Agreement
against the Company, concurrently with Employee’s execution and delivery to the
Company of this Agreement, Employee shall execute and deliver to the Company a
Proprietary Information and Invention Assignment Agreement substantially in the
form attached hereto as Exhibit B (the “Proprietary Information and Invention
Assignment Agreement”).
 
8. Successors.
 
This Agreement is personal to the Employee and is not assignable by the Employee
otherwise than by will or the laws of descent and distribution without the prior
written consent of the Company’s Board of Directors. This Agreement shall inure
to the benefit of and be enforceable by Employee’s legal representatives.  This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
 
9. Notice.
 
For purposes of this Agreement, notices, demands and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or (unless otherwise specified) mailed by United
States registered mail, return receipt requested, postage prepaid, addressed as
follows:
 
       If to Employee:
Employee’s address as on file with the Company
 
       If to Company:
Gallery Management Holding Corp.
 
4 Grouse Terrace
 
Lake Oswego, Oregon 97035
 
Attention:  R. Patrick Garrett, CEO



or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt thereof.
 
 
Exhibit 10.4 -- Page 10

--------------------------------------------------------------------------------

 


 
10. Entire Agreement.
 
This Agreement, together with the documents referenced herein, contains the
entire agreement of the parties hereto with respect to the subject matter
hereof.  It supersedes any and all other agreements, either oral or in writing,
between the parties hereto with respect to the employment of Employee by the
Company.  Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, written, oral or otherwise, have been made
by any party, or anyone acting on behalf of any party, which are not embodied
herein, and that no other agreement, statement or promise not contained in this
Agreement shall be valid or binding.
 
11. Amendment; Waiver; Governing Law.
 
No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in a writing signed by
Employee and by such officer of the Company as may be specifically designated by
the Company’s Board of Directors.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Oregon.
 
12. Validity.
 
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
13. Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same instrument.
 
14. Survivability.
 
The provisions in Sections 6 and 7 of this Agreement shall survive any
termination of this Agreement.
 
15. Withholding of Taxes; Tax Reporting.
 
Except as required by law, the Company will not withhold from any amounts
payable under this Agreement all such Federal, state, city and other taxes.  The
Company may file with appropriate governmental authorities all such information,
returns or other reports with respect to the tax consequences of any amounts
payable under this Agreement, as may, in its reasonable judgment, be required by
law.
 
 
Exhibit 10.4 -- Page 11

--------------------------------------------------------------------------------

 



 
16. Arbitration.
 
The parties hereby agree to submit all claims and disputes that may arise in
connection with this Agreement to binding arbitration to AAA in Multnomah
County, Oregon.  One arbitrator shall be mutually agreed by the parties.  All
rules of the arbitration, including permissible discovery, shall be established
by the Arbitrator.  Each party shall bear its own costs and expenses of the
arbitration.

 
Exhibit 10.4 -- Page 12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
GALLERY MANAGEMENT HOLDING
CORP.,                                                                                                          EMPLOYEE
a Colorado corporation




 
GALLERY MANAGEMENT HOLDING CORP.,
EMPLOYEE
a Colorado corporation
             
By: /s/ R. Patrick Garrett                                                    
By: /s/ Kyle Estes          
R. Patrick Garrett
Kyle Estes
Title:           CEO
 




 
Exhibit 10.4 -- Page 13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
WAIVER AND RELEASE
 
 


 
For full and valuable consideration, I, Kyle Estes, hereby agree to the
following Waiver and Release provision relating to my employment and its
termination with Gallery Management Holding Corp. (the “Company”):
 
I hereby release and discharge the Company and its divisions, affiliates,
parents, subsidiaries, predecessor and successor corporations, and the past and
present directors, officers, management committees, stockholders, agents,
servants, employees, representatives, administrators, partners, general
partners, managing partners, limited partners, benefit plan fiduciaries and
administrators, assigns, heirs, successors or predecessors in interest,
adjusters and attorneys, from all rights, claims, causes of action and damages,
both known and unknown, in law or in equity, concerning or arising out of my
employment with the Company before the date of this Waiver and Release that I
now have, or ever had, including, without limitation, all rights, claims, causes
of action or damages arising under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Older Workers’ Benefit
Protection Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act, the Oregon Labor Code. And any other applicable pro vision of
Oregon Law.
 
Dated:
           
Kyle Estes




A-1


 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
 
FORM OF PROPRIETARY INFORMATION AND
 
 
INVENTION ASSIGNMENT AGREEMENT
 
 
 
 
 
B-1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------